                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

JAMAR OSBORNE,                                             )
                                                           )
                   Plaintiff,                              )
vs.                                                        )    No. 3:20-CV-0122-C-BH
                                                           )
UNIVERSAL PROTECTION SERVICES,                             )
LP d/b/a ALLIED UNIVERSAL, et al.,                         )
            Defendants.                                    )    Referred to U.S. Magistrate Judge1

                                MEMORANDUM OPINION AND ORDER

          Before the Court is the plaintiff’s Motion for Leave to Conduct Limited Discovery Prior to

Rule 26(f) Conference, filed January 25, 2020 (doc. 8). After consideration of the relevant filings

and the applicable law, the motion is DENIED.

          The plaintiff initially filed this employment discrimination action against his former

employer, several of his coworkers, and an entity that contracted with his employer, on January 16,

2020, and he amended his complaint two days later. (See docs. 3, 4.) The docket does not reflect

that any defendant has been served with process, and no answer has been filed. The plaintiff seeks

leave to conduct limited discovery on his employer in order to obtain information about his

coworkers so that he may serve process on them.

          Rule 26(d) of the Federal Rules of Civil Procedure provides that a party may not seek

discovery from any source prior to the parties’ Rule 26(f) planning conference except as authorized

by the rules, by agreement, or by court order. Fed. R. Civ. P. 26(d). Although the Fifth Circuit

Court of Appeals has not addressed the applicable standard for determining whether to authorize

expedited discovery, “[a]n increasing majority of district courts[, including several in this circuit,]



1
    By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
have adopted a ‘good cause’ standard.” St. Louis Group, Inc. v. Metals & Additives Corp., 275

F.R.D. 236, 239-40 (S.D. Tex. 2011).2 This standard requires courts to examine “‘the entirety of the

record’” and “‘the reasonableness of the request in light of all of the surrounding circumstances,’”

and “‘[g]ood cause may be found ‘where the need for expedited discovery in consideration of the

administration of justice, outweighs the prejudice to the responding party.’” Id. at 239 (quoting

Ayyash v. Bank Al-Madina, 233 F.R.D. 325, 327 (S.D.N.Y.2005), and Energy Prod. Corp. v.

Northfield Ins. Co., No. No. 10-0933, 2010 WL 3184232, at *3 (E.D. La. Aug. 6, 2010)); see also

Wachovia Securities, L.L.C. v. Stanton, 571 F.Supp.2d 1014, 1050 (N.D. Iowa 2008) (the good cause

analysis requires courts to “balanc[e] the need for expedited discovery, in the administration of

justice, against the prejudice to the responding party, and consider[] the entirety of the record to date

and the reasonableness of the request in light of all of the surrounding circumstances.”). “In essence,

a ‘good cause’ analysis is akin to a broader and more flexible totality of the circumstances analysis.”

Id. at 239-40.3 The burden of showing good cause is on the party seeking discovery prior to the

parties’ Rule 26(f) conference. St. Louis Group, Inc., 275 F.R.D. at 240; El Pollo Loco, S.A. de C.V.



2
  This approach has also been called the reasonableness test. See Ayyash v. Bank Al-Madina, 233 F.R.D. 325, 327
(S.D.N.Y.2005); Qwest Communic’ns Int’l, Inc. v. Worldquest Networks, Inc., 213 F.R.D. 418, 419-20 (D.Colo.2003);
Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002). Courts using this approach have
criticized the test set forth in Notaro v. Koch, 95 F.R.D, 403 (S.D.N.Y. 1982), which is similar to that for a preliminary
injunction in that it requires a showing of irreparable injury, some probability of success on the merits, some connection
between the expedited discovery and the avoidance of the irreparable injury, and some evidence that the injury that will
result without expedited discovery looms greater than the injury that the defendant will suffer if the expedited relief is
granted. See Patterson Enterprises Ltd. v. Whitmore Mfg. Co., No. 3:11-CV-974-L, 2011 WL 13233312, at *1 n. 1 (N.D.
Tex. May 12, 2011); see also St. Louis Group, Inc., 275 F.R.D. at 240; Sunflower Elec. Power Corp. v. Sebelius, No.
08-2575-EFM-DWB, 2009 WL 774340, at *2-3 (D. Kan. Mar. 20, 2009) (discussing the two tests). This Court agrees
with the rationale for applying the more flexible good cause, or reasonableness, test.
3
  Some courts have also considered (1) the pendency of a preliminary injunction hearing, (2) the breadth of the moving
party’s discovery requests, (3) the purpose for requesting the expedited discovery, (4) the burden on the defendants to
comply with the requests, and (5) how far in advance of the typical discovery process the request was made. See
Patterson Enterprises Ltd., 2011 WL 13233312, at *1 (citing In re Fannie Mae Derivative Litig., 227 F.R.D. 142
(D.D.C. 2005)).

                                                            2
v. El Pollo Loco, Inc., 344 F.Supp.2d 986, 991 (S.D.Tex. 2004) (citing 8 Charles A. Wright, Arthur

R. Miller & Richard L. Marcus, Federal Practice and Procedure, § 2046.1 (2d ed. 1998)).

       Here, the plaintiff’s motion was filed ex parte before an opportunity for answer. “Ex parte

motions are rarely justified.” Yokohama Tire Corp. v. Dealers Tire Supply, 202 F.R.D. 612, 613 (D.

Az. 2001) (denying motion for expedited discovery solely because defendant had not been served

with motion and given opportunity to be heard). Adverse parties are presumptively entitled to notice

and an opportunity for hearing. Schnee-Morehead, Inc. v. Parr Tech., LLC, No. 3:07-CV-1809-M,

2007 WL 3228048 (N.D. Tex. Oct. 31, 2007) (citing Yokohama); see also Ayyash, 223 F.R.D. at 327

(applying “heightened scrutiny” to request for expedited discovery because it was made ex parte).

Although the plaintiff seeks limited discovery in order to be able to serve the individual defendants,

he has not provided more than a conclusory statement in support of his request. This is insufficient

to meet his burden to show good cause. His motion does not indicate whether he has made any

unsuccessful efforts to have the individuals served where they work, or whether he has taken any

efforts to communicate with them in order to facilitate service or a waiver of service. The plaintiff

has not met his burden to show good cause justifying expedited discovery on an ex parte basis, and

his motion to expedite discovery is denied.

       SO ORDERED this 28th day of January, 2020.



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  3
